 1   Edward Misleh SBN 273645
     The Law Offices of Edward Misleh APC
 2   615 Tenth Street
     Sacramento, California 95814
 3   Telephone: (916) 443-1267
     ed@edwardmisleh.com
 4
     Attorneys for Plaintiff:
 5   Paul Singh and Andrea Singh
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10
     PAUL SINGH AND ANDREA SINGH,                             Case No.: 2:18-cv-00445-WBS-AC

11                                 Plaintiff,

12          v.                                                ORDER ON JOINT STIPULATION FOR
                                                              ORDER TO REPLACE EXHIBIT “A” WITH
13   LOWE’S HOME CENTERS, LLC, and DOES 1 to                  A REDACTED DEATH CERTIFICATE
     50, Inclusive,                                           FILED WITH THE JOINT STIPULATION
14                                                            FOR ORDER GRANTING SUBSTITUTION
                                   Defendant                  OF ANDREA SINGH AS SUCCESSOR TO
15                                                            PAUL SINGH

16

17

18

19                                                        ORDER

20          The Court, having read and considered the Joint Stipulation for Order granting replacement of
21   Exhibit A with a redacted death certificate in place of the un-redacted death certificate that was filed
22
     with the Joint Stipulation for Order Granting Substitution of Andrea Singh as successor to Paul Singh,
23
     and good cause appearing therefore, rules as follows:
24

25          IT IS HEREBY ORDERED THAT replacement of Exhibit A with a redacted death certificate in

26   place of the un-redacted death certificate that was filed with the Joint Stipulation for Order Granting
27   Substitution of Andrea Singh as successor to Paul Singh, is granted.
28
          [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER TO REPLACE EXHIBIT “A” WITH A
                                  REDACTED DEATH CERTIFICATE



                                                          1
 1   IT IS SO ORDERED.

 2   Dated: October 9, 2019
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER TO REPLACE EXHIBIT “A” WITH A
                                 REDACTED DEATH CERTIFICATE



                                               2
